DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi (JP2018141574A) in view of Brummel (WO2011156080A1).

Regarding claim 1, Atsushi teaches a monitoring method of a cooling system (see Abstact), comprising steps of: 
a monitoring module (paragraph [0015, abnormally detection device);
S2: generating groups of temperature data by a plurality of temperature sensors (see Abstract); and 
S3: determining one or more abnormal types and an abnormal prediction of the cooling system according to the groups of temperature data and the plurality of temperature sensors using the abnormality determination model by the monitoring module (see Abstract). 
 Atsushi does not specifically teach, S1: establishing an abnormality determination model according to predetermined abnormal data and predetermined abnormal types using deep learning by a monitoring module. The Examiner notes that Atsushi has an abnormality determination model that is predetermined due to at least paragraph [0015] noting that there are predetermined thresholds which are used to determine whether abnormality has been detected. 
Brummel teaches a system capable of learning a model to diagnose abnormal operation, by inputting statistical knowledge of operation of equipment from a training set of info to create a model (Brummel, paragraph [0066]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Atsushi with establishing an abnormality determination model according to abnormality data, as taught by Brummel, in order to ensure the model is crafted as desired. 

Regarding claim 2, Atsushi as modified teaches the monitoring method according to claim 1, further including a step of S4: reestablishing the abnormality determination model according to the groups of temperature data and said one or more abnormal types using deep learning by the monitoring module (met through the combination as Brummel teaches augmenting the model based on new data, Atsushi teaches the use of temperature data therefore together they teach the claim).  

Regarding claim 5, Atsushi as modified teaches the monitoring method according to claim 1, wherein the groups of temperature data include: a group of condenser temperature data (Atsushi, claim 1.
Atsushi as modified does not teach that the groups of temperature data include a group of room temperature data, a group of evaporator temperature data, a group of condenser temperature data, a group of first tube temperature data, a group of second tube temperature data, and a group of ambient temperature data. However, the combination merely requires a duplication of parts as Atsushi teaches the control and simply lacks the teaching of recording these temperature values, thereby making it obvious to one of ordinary skill in the art, to record these temperature values to widen the scope of what the abnormality module can detect. 

Regarding claim 6, Atsushi teaches monitoring device of a cooling system (see Abstract), comprising: 
a plurality of temperature sensors, for generating groups of temperature data respectively (see Abstract); 
11a monitoring module (paragraph [0015, abnormally detection device), and
determining one or more abnormal types and an abnormal prediction of the cooling system according to the groups of temperature data and the plurality of temperature sensors using the abnormality determination model (see Abstract). 
Atsushi does not teach that the monitoring module performs steps of: establishing an abnormality determination model according to predetermined abnormal data and predetermined abnormal types using deep learning
Brummel teaches a system capable of learning a model to diagnose abnormal operation, by inputting statistical knowledge of operation of equipment from a training set of info to create a model (Brummel, paragraph [0066]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Atsushi with establishing an abnormality determination model according to abnormality data, as taught by Brummel, in order to ensure the model is crafted as desired. 

Regarding claim 7, Atsushi teaches the monitoring device according to claim 6, wherein the monitoring module further performs a step of reestablishing the abnormality determination model according to the groups of temperature data and said one or more abnormal types using deep learning by the monitoring module (met through the combination as Brummel teaches augmenting the model based on new data, Atsushi teaches the use of temperature data therefore together they teach the claim).  

Regarding claim 10, Atsushi as modified teaches the monitoring device according to claim 6, wherein the groups of temperature data include: a group of condenser temperature data from a condenser temperature sensor (Atsushi, claim 1). 
Atsushi as modified does not teach a group of room temperature data from a room temperature sensor, a group of evaporator temperature data from an evaporator temperature sensor, a group of condenser temperature data from a condenser temperature sensor, a group of first tube temperature data from a compressor suction temperature sensor disposed between an evaporator and a compressor, a group of second tube temperature data from a compressor discharge temperature sensor disposed between the compressor and a condenser, and a group of ambient temperature data from an ambient temperature sensor. However, the combination merely requires a duplication of parts as Atsushi teaches the control and simply lacks the teaching of recording these temperature values, thereby making it obvious to one of ordinary skill in the art, to record these temperature values to widen the scope of what the abnormality module can detect.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi  in view of Brummel, further in view of Liu (CN104331105B). 

Regarding claim 3, Atsushi as modified teaches the monitoring method according to claim 1, but does not teach that the step of S3 further includes: 
generating a plurality of temperature grades respectively according to the groups of temperature data using a grade calculation formula, 
determining said one or more abnormal types according to the plurality of temperature grades using the abnormality determination model, and 
determining the abnormal prediction according to an occurrence number of said one or more abnormal types in a time period.  
Liu teaches a protection method which features multiple temperature sensors which detect temperature values, and determining a grade for each temperature reading and comparing the grades to each other and determining an abnormal prediction based on the grade comparison (Liu, claim 1 at least). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Atsushi as modified with providing temperature grades to temperature readings and determining abnormality based on them, as taught by Liu, in order to further optimize the abnormality detection to increase the accuracy in detecting abnormality in the system. 

Regarding claim 4, Atsushi as modified teaches the monitoring method according to claim 3 wherein the plurality of temperature grades are positively correlated with temperature (the capability of programming the grades to be representative of temperature is met by the art).  

Regarding claim 8, Atsushi as modified teaches the monitoring device according to claim 6, but does not teach the step of determining one or more abnormal types and an abnormal prediction of the cooling system further includes: generating a plurality of temperature grades respectively according to the groups of temperature data using a grade calculation formula, determining said one or more abnormal types according to the plurality of temperature grades using the abnormality determination model, and determining the abnormal prediction according to an occurrence number of said one or more abnormal types in a time period.  
Liu teaches a protection method which features multiple temperature sensors which detect temperature values, and determining a grade for each temperature reading and comparing the grades to each other and determining an abnormal prediction based on the grade comparison (Liu, claim 1 at least). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Atsushi as modified with providing temperature grades to temperature readings and determining abnormality based on them, as taught by Liu, in order to further optimize the abnormality detection to increase the accuracy in detecting abnormality in the system. 

Regarding claim 9, Atsushi as modified teaches the monitoring device according to claim 8, wherein the plurality of temperature grades are positively corelated with temperature (the capability of programming the grades to be representative of temperature is met by the art).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763